Citation Nr: 1745540	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for nosebleeds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957 and from March 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington RO.

In April 2015, a videoconference hearing was held before the undersigned; a transcript is of record.

In a June 2015 decision, the Board found that new and material evidence had been submitted to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  The underlying claim, as well as claims for service connection for headaches, nausea, and nosebleeds, were remanded for further development.

In rating decisions since issued in January 2016 and March 2017, the Appeals Management Center (AMC) granted service connection for nausea, headaches, and PTSD.  Consequently, these issues are no longer on appeal and are not addressed in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Nosebleeds were not manifested during service, and are not show to be related to service.



CONCLUSION OF LAW

Service connection for nosebleeds is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met.  A July 2006 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  VA examinations were obtained and are adequate to decide the claim under the theories of entitlement raised by the Veteran and the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the December 2015 examination and opinion substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the opinions of record are adequate to address the questions raised by this appeal and neither the Veteran nor his representative have provided a specific basis for finding that the clinicians that provided these examinations are not competent to provide these opinions.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has nosebleeds due to service, to include due to his work as an aircraft refueler and due to exposure to chemicals from working with petroleum, oil, and lubricants without any breathing protection.

His service medical records, to include his June 1961 Report of Medical Examination and History at separation, do not reflect any complaints of nosebleeds.  His nose was described as "normal" on his examination, and the Veteran specifically denied any ear, nose, and throat trouble, and described his health as "good."

On April 2010 VA examination, the examiner noted the Veteran had recurrent epistaxis, or nosebleeds, and that he took a blood-thinner medication, Aggrenox, which had a side effect of epistaxis.  The examiner opined that nosebleeds were less likely than not proximately due to or the result of the Veteran's headaches.  The examiner stated the Veteran had nosebleeds in the past, but did not have serious nosebleeds for several years.  Further, the Veteran was provided Plavix for nonservice-connected coronary events or strokes, and that as a blood-thinning medication, had a common adverse reaction of epistaxis.  The examiner stated Plavix is not used for headache prevention, so unrelated to the Veteran's service-connected headaches.

In its June 2015 remand, the Board noted the April 2010 VA examination was inadequate; therefore, a new examination was provided in October 2015.  At that time, the examiner noted that the Veteran reported symptoms of nosebleeds since approximately 1962, but that the records showed that they began in 2003.  The examiner stated the Veteran's records also showed he had significant nosebleeds while taking Plavix, but that since switching to Aggrenox, his nosebleeds had stopped.  The examiner opined that nosebleeds were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The rationale was that there was no evidence of nosebleeds until VA records showed a negative reaction to Plavix.  While the examiner acknowledged the Veteran's reports of first experiencing nosebleeds within 1.5 years of his military discharge, the examiner noted there was no medical record of nosebleeds until 2003.  The examiner also stated that nosebleeds are a common side effect of Plavix.

The Board finds that the evidence of record does not support a finding of service connection for nosebleeds.

The Board finds the October 2015 VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's nosebleeds and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's nosebleeds were related to service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing nosebleeds.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his nosebleeds.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for nosebleeds.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for nosebleeds is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


